Name: 2014/26/EU: Commission Decision of 17Ã January 2014 on the notification by the Republic of Slovenia of a transitional national plan referred to in Article 32 of Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (notified under document C(2014) 60)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  Europe;  environmental policy;  industrial structures and policy
 Date Published: 2014-01-21

 21.1.2014 EN Official Journal of the European Union L 16/38 COMMISSION DECISION of 17 January 2014 on the notification by the Republic of Slovenia of a transitional national plan referred to in Article 32 of Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (notified under document C(2014) 60) (Only the Slovenian text is authentic) (2014/26/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control) (1), and in particular Article 32(5), second subparagraph thereof, Whereas: (1) In accordance with Article 32(5) first subparagraph of Directive 2010/75/EU, the Republic of Slovenia submitted to the Commission its transitional national plan (TNP) on 14 December 2012 (2). (2) During its assessment of the completeness of this TNP, the Commission found that the methodology for calculating the contribution to the TNP ceilings for combustion plants including different types of units and/or firing multiple fuels was not correctly applied and that for one plant two different methods were used to establish its contribution to the SO2 ceilings. The Commission also noted that certain conversion factors for calculating the average annual waste gas flow rate were too high and that the TNP did not provide specific measures to ensure that the applicable emission limit values will be met from 1 July 2020 on. (3) Therefore, by letter 8 July 2013 (3), the Commission requested the Slovenian authorities to provide the missing data and information and do the necessary recalculations. (4) By letter of 26 July 2013 (4), the Republic of Slovenia submitted additional information to the Commission. (5) After further assessment of the TNP and the additional information received, the Commission sent a second letter to the Republic of Slovenia on 30 September 2013 (5) with the request to correct the emission limit value applied for one plant, to provide more detailed information on the conversion factor used for the calculation of the waste gas volumes and to clarify which method would be used for calculating the contribution to the SO2 ceilings for one plant using indigenous solid fuel. (6) By letter of 7 October 2013 (6), the Republic of Slovenia submitted the requested additional information concerning correction of the emission limit value for one plant, correction of the conversion factors for biomass for another plant, and confirming application of the minimum desulphurisation rate for the calculation of the contribution to the SO2 ceilings for one plant, in conformity with Commission Implementing Decision 2012/115/EU (7). (7) The TNP has therefore been assessed by the Commission in accordance with Article 32(1), (3) and (4) of Directive 2010/75/EU and with Implementing Decision 2012/115/EU. (8) In particular, the Commission has examined the consistency and correctness of the data, assumptions and calculations used for determining the contributions of each of the combustion plants covered by the TNP to the emission ceilings set out in the TNP, and has analysed whether it contains objectives and related targets, measures and timetables for reaching these objectives and a monitoring mechanism to assess future compliance. (9) Further to additional information submitted, the Commission found that the emission ceilings for the years 2016 and 2019 were calculated using the appropriate data and formulae and that the calculations were correct. The Republic of Slovenia has provided sufficient information regarding the measures that will be implemented in order to achieve emission ceilings, the monitoring and the reporting to the Commission on the implementation of the TNP. (10) The Commission is satisfied that the Slovenian authorities have taken into consideration the provisions listed in Article 32(1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. (11) The Commission considers that the implementation of the TNP should be without prejudice to other applicable national and Union law. In particular, when setting individual permit conditions for the combustion plants covered by the TNP, the Republic of Slovenia should ensure that compliance with the requirements set out in, inter alia, Directive 2010/75/EU, Directive 2008/50/EC of the European Parliament and of the Council (8) and Directive 2001/81/EC of the European Parliament and of the Council (9) is not jeopardised. (12) Article 32(6) of Directive 2010/75/EU requires the Republic of Slovenia to inform the Commission of any subsequent changes to the TNP. The Commission should assess whether those changes comply with the provisions laid down in Article 32(1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. HAS ADOPTED THIS DECISION: Article 1 1. On the basis of Article 32(1), (3) and (4) of Directive 2010/75/EU and of Implementing Decision 2012/115/EU, no objections are raised against the transitional national plan, which the Republic of Slovenia notified to the Commission on 14 December 2012 pursuant to Article 32(5) of Directive 2010/75/EU, as amended in accordance with the additional information sent on 26 July 2013 and 7 October 2013 (10). 2. The list of plants covered by the transitional national plan, the pollutants for which those plants are covered, and the applicable emission ceilings are laid down in the Annex. 3. The implementation of the transitional national plan by the Slovenian authorities shall not exempt the Republic of Slovenia from compliance with the provisions of Directive 2010/75/EU concerning the emissions from the individual combustion plants covered by the plan, and with other relevant bodies of the European Union environmental law. Article 2 The Commission shall assess if any subsequent changes to the transitional national plan notified by the Republic of Slovenia comply with the provisions listed in Article 32(1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. Article 3 This Decision is addressed to the Republic of Slovenia. Done at Brussels, 17 January 2014. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 334, 17.12.2010, p. 17. (2) The notification by the Republic of Slovenia was received by letter on 14 December 2012, registered under number Ares(2012)1498533. (3) Ares(2013)2585617. (4) Ares(2013)2843478. (5) Ares(2013)3134404. (6) Ares(2013)3206629. (7) Commission Implementing Decision 2012/115/EU of 10 February 2012 laying down rules concerning the transitional national plans referred to in Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (OJ L 52, 24.2.2012, p. 12). (8) Directive 2008/50/EC of the European Parliament and of the Council of 21 May 2008 on ambient air quality and cleaner air for Europe (OJ L 152, 11.6.2008, p. 1). (9) Directive 2001/81/EC of the European Parliament and of the Council of 23 October 2001 on national emission ceilings for certain atmospheric pollutants (OJ L 309, 27.11.2001, p. 22). (10) The consolidated version of the TNP was registered by the Commission on 5 November 2013 under registration number Ares(2013)3409853. ANNEX List of plants included in the TNP Number Plant name in the TNP Total rated thermal input on 31.12.2010 (MW) Pollutants covered by the TNP SO2 NOx dust 1 TE-TOL D Ljubljana 481       2 TET F Trbovlje 350       3 VIPAP R KrÃ ¡ko 56       4 VIPAP S KrÃ ¡ko 60,7       Emission ceilings (tonnes) Pollutant 2016 2017 2018 2019 1.1  30.6.2020 SO2 5 872 4 608 3 344 2 079 1 040 NOx 3 901 3 057 2 214 1 371 686 dust 647 477 307 136 68